--------------------------------------------------------------------------------

Exhibit 10.1
 
CREDIT AGREEMENT


BY AND BETWEEN


STERLING NATIONAL BANK


AND


LINCOLN EDUCATIONAL SERVICES CORPORATION;
LINCOLN TECHNICAL INSTITUTE, INC.;
NASHVILLE ACQUISITION, L.L.C.;
SOUTHWESTERN ACQUISITION, L.L.C.;
NEW ENGLAND ACQUISITION, LLC;
EUPHORIA ACQUISITION, LLC;
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.;
LCT ACQUISITION, LLC;
NN ACQUISITION, LLC and
LTI HOLDINGS LLC


Dated as of April 28, 2017
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
1.
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION.
1
       
Section 1.1
Definitions.
1
 
Section 1.2
Accounting Terms; GAAP
12
 
Section 1.3
Principles of Construction.
12
     
2.
AMOUNT AND TERMS OF LOANS.
13
       
Section 2.1
Loans.
13
 
Section 2.2
Intentionally Omitted.
13
 
Section 2.3
Note.
13
 
Section 2.4
Intentionally Omitted.
13
 
Section 2.5
Repayments of the Term Loan.
13
 
Section 2.6
Intentionally Omitted.
13
 
Section 2.7
Payments.
13
     
3.
INTEREST, FEES, YIELD PROTECTIONS, ETC.
14
       
Section 3.1
Interest Rate and Payment Dates.
14
 
Section 3.2
Late Fee.
14
 
Section 3.3
Intentionally Omitted.
15
 
Section 3.4
Intentionally Omitted.
15
 
Section 3.5
Increased Costs; Capital Requirements.
15
 
Section 3.6
Taxes.
15
     
4.
REPRESENTATIONS AND WARRANTIES.
16
       
Section 4.1
Existence and Power.
16
 
Section 4.2
Authority and Execution.
16
 
Section 4.3
Binding Agreement.
16
 
Section 4.4
Litigation.
16
 
Section 4.5
Required Consents.
17
 
Section 4.6
Absence of Defaults; No Conflicting Agreements.
17
 
Section 4.7
Compliance with Applicable Laws.
17
 
Section 4.8
Taxes.
17
 
Section 4.9
Governmental Regulations.
18
 
Section 4.10
Federal Reserve Regulations; Use of Loan Proceeds.
18
 
Section 4.11
ERISA.
18
 
Section 4.12
Financial Statements.
18
 
Section 4.13
Property.
18
 
Section 4.14
Authorizations.
19

 
i

--------------------------------------------------------------------------------

 
Section 4.15
Environmental Matters.
19
 
Section 4.16
Intellectual Property.
19
 
Section 4.17
Labor Matters.
19
 
Section 4.18
No Misrepresentation.
20
 
Section 4.19
Security Documents.
20
 
Section 4.20
OFAC.
21
 
Section 4.21
Solvency.
21
     
5.
CONDITIONS TO THE TERM LOAN.
21
       
Section 5.1
Effective Date.
21
     
6.
AFFIRMATIVE COVENANTS
23
       
Section 6.1
Financial Statements and Other Information.
23
 
Section 6.2
Notice of Material Events.
25
 
Section 6.3
Existence; Conduct of Business.
25
 
Section 6.4
Payment of Obligations
25
 
Section 6.5
Maintenance of Properties.
25
 
Section 6.6
Books and Records; Inspection Rights; Collateral Monitoring.
26
 
Section 6.7
Compliance with Laws.
26
 
Section 6.8
Use of Proceeds.
26
 
Section 6.9
Information Regarding Collateral.
26
 
Section 6.10
Insurance.
27
 
Section 6.11
Governmental Consents and Approvals.
27
 
Section 6.12
Environmental Matters.
27
 
Section 6.13
Employee Benefit Matters.
27
 
Section 6.14
Subsidiaries.
28
 
Section 6.15
Further Assurances.
28
 
Section 6.16
Compensating Balances.
28
 
Section 6.17
Operating Account.
29
 
Section 6.18
Reappraisal.
29
       
7.
NEGATIVE COVENANTS.
29
         
Section 7.1
Limitation on Indebtedness.
29
 
Section 7.2
Limitation on Liens.
29
 
Section 7.3
Lease Obligations.
30
 
Section 7.4
Fundamental Changes.
30
 
Section 7.5
Investments, Loans, Advances, Guarantees and Acquisitions.
30
 
Section 7.6
Asset Sales.
31
 
Section 7.7
Sale and Leaseback Transactions.
31

 
ii

--------------------------------------------------------------------------------

 
Section 7.8
Hedging Agreements.
31
 
Section 7.9
Restrictive Payments.
31
 
Section 7.10
Transactions with Affiliates.
31
 
Section 7.11
Restrictive Agreements.
31
 
Section 7.12
Amendment of Material Documents.
31
 
Section 7.13
ERISA Obligations
32
 
Section 7.14
Subsidiaries
32
 
Section 7.15
Issuance of Capital Stock
32
 
Section 7.16
Prepayments of Indebtedness.
32
 
Section 7.17
Fiscal Year.
32
 
Section 7.18
Financial Covenants.
32
     
8.
DEFAULT.
33
       
Section 8.1
Events of Default.
33
 
Section 8.2
Contract Remedies.
35
 
Section 8.3
Nonexclusive Remedies.
35
     
9.
OTHER PROVISIONS.
36
       
Section 9.1
Modifications; Consents and Waivers; Entire Agreement.
36
 
Section 9.2
Notices.
36
 
Section 9.3
No Waiver; Cumulative Remedies.
37
 
Section 9.4
Survival of Representations and Warranties and Certain Obligations.
37
 
Section 9.5
Costs; Expenses and Taxes; Indemnification.
38
 
Section 9.6
Successors and Assigns; Participation; Pledge.
38
 
Section 9.7
Counterparts; Integration.
39
 
Section 9.8
Set-off.
40
 
Section 9.9
Construction.
40
 
Section 9.10
Governing Law; Jurisdiction; Consent to Service of Process.
40
 
Section 9.11
Headings Descriptive.
41
 
Section 9.12
Severability.
41
 
Section 9.13
WAIVER OF TRIAL BY JURY.
41
 
Section 9.14
Interest Rate Limitation.
41
 
Section 9.15
Marshaling; Payments Set Aside.
41
 
Section 9.16
No Third Parties Benefited.
42
 
Section 9.17
OFAC; Bank Secrecy Act; USA Patriot Act.
42
 
Section 9.18
Co-Borrower Provisions.
42
 
Section 9.19
Contribution of Borrower.
44
 
Section 9.20
Authorization to Act.
45
 
Section 9.21
Confidentiality
45

 
iii

--------------------------------------------------------------------------------

[image00001.jpg]
 
CREDIT AGREEMENT


CREDIT AGREEMENT, dated as of April 28, 2017, by and between LINCOLN EDUCATIONAL
SERVICES CORPORATION, a New Jersey corporation (the “Parent”); LINCOLN TECHNICAL
INSTITUTE, INC.; a New Jersey corporation; NASHVILLE ACQUISITION, L.L.C., a
Delaware limited liability company; SOUTHWESTERN ACQUISITION, L.L.C., a Delaware
limited liability company; NEW ENGLAND ACQUISITION, LLC, a Delaware limited
liability company; EUPHORIA ACQUISITION, LLC, a Delaware limited liability
company; NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida
corporation; LCT ACQUISITION, LLC, a Delaware limited liability company; NN
ACQUISITION, LLC, a Delaware limited liability company and LTI HOLDINGS, LLC, a
Colorado limited liability company (individually and collectively, the
“Borrower”), and STERLING NATIONAL BANK (the “Bank”).


The Borrower has requested the Bank to extend credit to it and the Bank is
willing to do so subject to the terms and conditions set forth herein.


Accordingly, for good and valuable consideration, the parties hereto agree as
follows:



1.
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION.



Section 1.1          Definitions.


As used in this Agreement, terms defined elsewhere in this Agreement have the
meanings therein indicated, and the following terms have the following meanings:


“Adjusted EBITDA” means, for the period under review, for the Borrower on a
consolidated basis, an amount equal to Net Income for such period plus the
following to the extent deducted in calculating such Net Income:  costs
associated with school closings (limited to an aggregate sum of $6,000,000
during the 2017 Fiscal Year and amounts to be approved by Bank in any fiscal
period thereafter) and other one-time charges with Bank’s approval; the amount
of depreciation and amortization expense for such period; with the Bank’s
consent, impairment of goodwill and long-lived assets for such period; Interest
Expense; the provision for federal, state, local and foreign income taxes
payable for such period; and other non-cash expenses related to stock-based
compensation and pension expense for such period, in each case as determined in
accordance with GAAP.


 “Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Assignee” has the meaning set forth in Section 9.6(b).


“Authorized Signatory” means, as to any Borrower, the chief executive officer,
the president, any vice president, the chief financial officer or any other
officer (designated in writing by the Borrower and acceptable to the Bank) of
such Borrower.
 

--------------------------------------------------------------------------------

“Bank” has the meaning ascribed thereto in the preamble to this Agreement.


“Banking Services” means each and any of the following bank services provided to
the Borrower by the Bank or any of its Affiliates: (i) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (ii) stored value cards and (iii) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and inter-state depository
network services).


“Banking Services Obligations” of the Borrower means any and all obligations of
the Borrower, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof  and substitutions therefor) in connection with Banking
Services.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning ascribed thereto in the preamble to this Agreement.


“Borrowing Date” means the date of the making, conversion or continuation of any
Loan.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of New Jersey are authorized or required by
law to remain closed.


“Capital Expenditures” means, for any period, the Dollar amount of gross cash
expenditures by the Borrower, in respect of the purchase or other acquisition of
any fixed assets, real property, plant and equipment and all renewals,
improvements and replacements of any of the foregoing, but not maintenance and
repairs to any such item.  For purposes of this definition, the purchase price
of equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.


“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee, which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of such
Person.


“Capital Lease Obligations” means, with respect to any Person, obligations of
such Person under Capital Leases accounted for as liabilities in accordance with
GAAP.


“Capital Stock” means, as to any Person, all shares of capital stock, limited
liability company interests, participations, rights in or other equivalents
(however designated) of such Person’s equity (however designated) and any
rights, warrants or options exchangeable for or convertible into such shares of
capital stock, partnership interests, limited liability company interests,
participations, rights or other equity.


“Change in Law” means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by the Bank (or by the Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203 (signed into law on July 21, 2010)) and all requests, rules, guidelines
or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.
 
2

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto, and the rules and regulations issued thereunder, as from
time to time in effect.


“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.


“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.


“Default Rate” has the meaning ascribed thereto in Section 3.1(b).


“DOE” means the U.S. Department of Education or any successor agency.


“Dollars” or “$” refers to lawful money of the United States of America.


“Educational Agency” means any person, entity or organization, whether
governmental, government chartered, private or quasi-private, that engages in
granting or withholding Educational Approvals for, administers financial
assistance to or for students of, or otherwise regulates private post-secondary
schools, including without limitation, the DOE, any state educational department
or agency, any guaranty agency, and any entity or organization that is
recognized as an accrediting agency by the DOE which engages in granting or
withholding accreditation or similar approval for private post-secondary
schools, in accordance with standards relating to the performance, operation,
financial condition and/or educational quality of such schools.


“Educational Approval” means any license, authorization, approval, certification
or accreditation, issued or required to be issued by an Educational Agency with
respect to any aspect of a Borrower’s school’s operations in order for such
school or any location or educational program thereof to operate or participate
in Title IV, but excluding approvals or licenses with respect to the activities
of individual recruiters at any school.


“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived by the Bank).
 
3

--------------------------------------------------------------------------------

“Employee Benefit Plan” means an employee benefit plan within the meaning of
section 3(3) of ERISA maintained, sponsored or contributed to by the Borrower.


“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority, in
each case, to the extent binding on the Borrower, relating to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or the effect of the environment on
employee health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower directly or indirectly resulting from
or based upon (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (iii) exposure to any Hazardous Materials, (iv) the release or
threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations issued thereunder.


“ERISA Affiliate” means with respect to a Pension Plan, ERISA, the PBGC or a
provision of the Code pertaining to employee benefit plans, any Person that is a
member of any group of organizations within the meaning of section 414 of the
Code of which the Borrower or any Subsidiary is a member.


“ERISA Event” means (i) any “reportable event”, as defined in section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (ii) any failure by any
Plan to satisfy the minimum funding standard (as defined in section 412 of the
Code or section 302 of ERISA) applicable to such Plan, whether or not waived;
(iii) the filing pursuant to section 412(c) of the Code or section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by
the Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


“Event of Default” has the meaning ascribed thereto in Section 8.1.


“Executive Order” has the meaning ascribed thereto in Section 9.17(a).


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 31, 2017, between the Borrower and the Bank, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
4

--------------------------------------------------------------------------------

“Existing Loan” means those certain loans from the Bank to the Borrower under
the Existing Credit Agreement, in an aggregate principal amount not to exceed
Fifty-Five Million and 00/100 Dollars ($55,000,000.00), consisting of (i) a
revolving line of credit in an aggregate principal amount not to exceed
$25,000,000, (ii) a non-revolving line of credit in the principal amount of
$5,000,000 and (iii) a revolving line of credit in an aggregate principal amount
not to exceed $25,000,000 (including a sublimit for the issuance of standby
letters of credit up to $10,000,000).


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Bank from three Federal funds
brokers of recognized standing selected by it.


“Fiscal Quarter” means each period from January 1 to March 31, April 1 to June
30, July 1 to September 30 and October 1 to December 31.


“Fiscal Year” means each period from January 1 to December 31.


“Florida Declaration” has the meaning ascribed thereto in Section 4.13.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature (or any extract, component or derivative
thereof) regulated pursuant to any Environmental Law, including, but not limited
to, (i) those substances, materials and wastes listed in the United States
Department of Transportation Hazardous Materials Table (49 CFR 172.101) or by
the Environmental Protection Agency as hazardous substances (40 CFR Part 302)
and amendments thereto and replacements thereof and (ii) any substance,
pollutant or material defined as, or designated in, any Environmental Law as a
“hazardous substance”, “toxic substance”, “hazardous material”, “hazardous
waste”, “restricted hazardous waste”, “pollutant”, “toxic pollutant” or words of
similar import.
 
5

--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).


“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property used and/or acquired by such Person, (iv) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business), (v)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (vi) all guarantees by such
Person of Indebtedness of others, (vii) all Capital Lease Obligations of such
Person, (viii) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (ix) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (x) all other liabilities and obligations which would be
classified in accordance with GAAP as indebtedness on a balance sheet or to
which reference should be made in footnotes thereto.  The amount of any
guarantee shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guarantee is made and (b) the maximum amount for which the Person giving such
guarantee may be liable pursuant to the terms of the agreement embodying such
guarantee unless such primary obligation and the maximum amount for which such
Person may be liable are not stated or determinable, in which case the amount of
such guarantee shall be such Person’s maximum reasonably anticipated liability
in respect thereof as determined by such Person in good faith.


“Indemnified Taxes” means as to any Person, any Tax, except (i) a Tax imposed on
or measured by the income or profits of such Person or any franchise tax, or any
similar taxes, and (ii) any interest, fees or penalties for late payment thereof
imposed on such Person.


“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.


“Late Fee” has the meaning ascribed thereto in Section 3.2.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
agreement and the interest of a lessor under a Capital Lease having
substantially the same economic effect as any of the foregoing.


“Loan Documents” means this Agreement, the Note, Security Documents and all
other agreements, instruments and documents executed or delivered in connection
herewith.


“Managing Person” means, with respect to any Person that is (i) a corporation,
its board of directors, (ii) a limited liability company, its board of managers,
managing member or members, (iii) a limited partnership, its general partner,
(iv) a general partnership or a limited liability partnership, its managing
partner or executive committee or (v) any other Person, the managing body
thereof or other Person analogous to the foregoing.
 
6

--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.


“Material Adverse Change” means any event, development or circumstance that has
had or reasonably could be expected to have a Material Adverse Effect.


“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise), of the Borrower, taken
as a whole, (ii) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (iii) the ability of the Bank to enforce
the Obligations or to realize the intended benefits of the Security Documents.


“Material Indebtedness” means Indebtedness (other than the Existing Loan and
Indebtedness under the Loan Documents), including, without limitation,
obligations in respect of one or more Hedging Agreements, of the Borrower,
whether arising pursuant to one or more instruments or agreements, in an
aggregate principal amount exceeding $1,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower would be
required to pay if such Hedging Agreement were terminated at such time.


“Maturity Date” means the earlier to occur of (i) October 1, 2017 or (ii) the
sale of the Mortgaged Property pursuant to the Purchase Agreement or otherwise
on terms satisfactory to the Bank and not different in any material adverse
respect from the terms of the Purchase Agreement.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means the Mortgage and Security Agreement, dated of even date
herewith by the Mortgagor in favor of the Bank for the Mortgaged Property, as
the same may be amended, restated, modified or supplemented from time to time.


“Mortgagor” means New England Institute of Technology at Palm Beach, Inc., a
Florida corporation.


“Mortgaged Property” has the meaning ascribed to the term “Property” in the
Mortgage.


“Multiemployer Plan” means a multiemployer plan as defined in section 4001(a)(3)
of ERISA.


 “Net Income” means, for any period, the net income (exclusive of extraordinary
gains and extraordinary losses) determined on a consolidated basis for Borrower
and Subsidiaries for such period, all as determined in accordance with GAAP.


“Net Loss” means for any period, the net loss (excluding one-time charges,
impairments, non-cash expenses and costs associated with school closings in each
case in amounts to be approved by Bank in its sole discretion) determined on a
consolidated basis for Borrower and Subsidiaries in accordance with GAAP.
 
7

--------------------------------------------------------------------------------

“Note” means a promissory note evidencing the Term Loan payable to the order of
the Bank in form acceptable to the Bank.


“Obligations” means (i) the due and punctual payment of (A) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Term Loan,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (B) all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to the Bank, or that are
otherwise payable to the Bank, under this Agreement and the other Loan
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the  Borrower under or pursuant to this Agreement
and the other Loan Documents, (iii) all obligations of the Borrower, monetary or
otherwise, under each Hedging Agreement entered into with the Bank (or an
Affiliate thereof) in connection with the Term Loan as a counterparty, and (iv)
all Banking Services Obligations.


“OFAC has the meaning ascribed thereto in Section 4.20.


“Organizational Documents” means as to any Person which is (i) a corporation,
the certificate or articles of incorporation and by‑laws of such Person, (ii) a
limited liability company, the certificate of formation or articles of
organization and the limited liability company agreement or operating agreement
or other similar agreement of such Person, (iii) a partnership, the partnership
agreement or similar agreement of such Person, or (iv) any other form of entity
or organization, the organizational documents analogous to the foregoing.


“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents or otherwise with respect
to, the Loan Documents.


“Parent” has the meaning ascribed thereto in the preamble to this Agreement.


“Participant” has the meaning set forth in Section 9.6(c).


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.


“Pension Plan” means at any date of determination, any Employee Benefit Plan
(including a multiemployer plan as defined in section 4001(a)(3) of ERISA), the
funding requirements of which (under section 302 of ERISA or section 412 of the
Code) are, or at any time within the six years immediately preceding such date,
were in whole or in part, the responsibility of the Borrowers or any ERISA
Affiliate.
 
8

--------------------------------------------------------------------------------

“Permitted Encumbrances” means:


(i)         Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.4;


(ii)        landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than ninety
(90) days or are being contested in compliance with Section 6.4;


(iii)       pledges and deposits made in the ordinary course of business (A) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, (B) to secure the performance of bids, tenders,
leases (other than Capital Leases), sales or other trade contracts not in
connection with the borrowing of money or (C) made in lieu of, or to secure the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation);


(iv)       attachment or judgment liens in respect of judgments, writs or
warrants of attachment or similar process that do not constitute an Event of
Default under clause (l) of Section 8.1;
 
(v)        easements, zoning restrictions, rights‑of‑way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower;


(vi)       any interest or title of a lessor under any operating lease or a
licensor under a non-exclusive license agreement; and


(vii)      Liens created in favor of the Bank to secure the Existing Loan.


“Permitted Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on a date that is not earlier than one year after the Maturity Date or,
on a date that is not earlier than one year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).


“Person” means any individual, firm, partnership, limited liability company,
joint venture, corporation, association, business enterprise, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity.


“Plan” means, at a particular time, any employee benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or section
412 of the Code or section 302 of ERISA, and in respect of which the Borrower,
any Subsidiary or any ERISA Affiliate is (or, if such plan were terminated,
would under section 4069 of ERISA be deemed to be) an “employer” as defined in
section 3(5) of ERISA.
 
9

--------------------------------------------------------------------------------

“Preferred Stock” means, as applied to the Capital Stock of any Person, the
Capital Stock of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.


“Prime Rate” means the floating rate of interest per annum established from time
to time by the Bank as its prime lending rate for commercial loans.  Each change
in the Prime Rate shall result in a corresponding change in the rate being
charged hereunder on the effective date of such change in the Prime Rate.  The
Prime Rate is a reference rate that does not necessarily represent the lowest or
best rate actually charged to any customer.  The Bank may make commercial loans
or other loans at rates of interest at, above or below such Prime Rate.


“Property” means all types of real, personal, tangible, intangible or mixed
property.


“Purchase Agreement” means that certain Purchase and Sale Agreement dated March
14, 2017 between Mortgagor and Tambone Companies, LLC.


“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Replaced Credit Facility” means that certain credit facility made available
under that certain Credit Agreement dated as of July 31, 2015 by and among the
Borrower, the lenders that are signatories thereto, HPF Service, LLC, as
administrative agent for the lenders and collateral agent for the tranche A
lenders, and Alostar Bank of Commerce, as collateral agent for the tranche B
lenders, as amended.


“Required Balance” has the meaning ascribed thereto in Section 6.16.


“Restricted Payment” means, (i) any dividend, distribution or other payment on
account of the Capital Stock issued by the Parent or to the holders of the
Capital Stock of the Parent in their capacity as such shareholders (other than
dividends or distributions payable in Capital Stock issued by the Parent) or
(ii) any payment, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Capital Stock issued by the Parent.


“Sale and Leaseback Transaction” means any transaction or series of related
transactions pursuant to which a Person sells or transfers any Property in
connection with the leasing, or the resale against installment payments, of such
Property to the seller or transferor.
 
10

--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, Inc.


“SEC” has the meaning ascribed thereto in Section 6.1(f).


“Security Agreement” has the meaning ascribed thereto in Section 4.19.


“Security Documents” means the Security Agreement, the Mortgage and each other
security agreement, instrument or other document executed or delivered pursuant
to Section 5.1, 6.14 or 6.15 to secure any of the Obligations.


“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that would reasonably be expected to become an actual or matured
liability.


“Subsidiary” means, with respect to any Person (the “parent”)at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.  Unless the context otherwise requires, “Subsidiary” means any
Subsidiary of the Borrower.


“Tangible Net Worth” means the book value of  Net Worth (Total Assets - Total
Liabilities) as set forth in the consolidated balance sheets of the Borrower
determined in accordance with GAAP, minus the net book value of the following
items: (but only to the extent that such items are included in any determination
of Total Assets):  (i) good will, patents, trademarks, copyrights, trade names,
customer lists and other like intangible assets; (ii) receivables due from
Subsidiaries; (iii) any capitalized start-up or development expenses; and (iv)
any write-up or reappraisal of the Borrower’s existing assets; and plus the
following items: (1) one-time incremental increase in Interest Expense incurred
by the Borrower in 2017 above the budgeted Interest Expense of $5,200,000 had
the refinance of the Replaced Credit Facility not occurred (the “Incremental
Interest Expense Increase”); provided, however,  for purposes of calculating
Tangible Net Worth, the amount of such Incremental Interest Expense Increase
shall not exceed $1,500,000; (2) non-cash stock based compensation and non-cash
pension expense; and (3) with the Bank’s approval, other one-time charges,
impairments, non-cash expenses and losses associated with school closings.


“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
11

--------------------------------------------------------------------------------

“Term Loan” has the meaning ascribed thereto in Section 2.1.
 
“Title IV” shall mean Chapter 28, Subchapter IV of the Higher Education Act of
1965, as amended (20 U.S.C.A. §§ 1070 et seq.), and any amendments or successor
statutes thereto.


“Total Assets” means, at any time, the total assets of the Parent and its direct
and indirect Subsidiaries on a consolidated basis, as determined in accordance
with GAAP.


“Total Liabilities” means, at any time, the total liabilities of the Parent and
its direct and indirect Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.


“Transactions” means (i) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party and (ii) the use of the proceeds of
the Term Loan.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2          Accounting Terms; GAAP


Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if a Borrower notifies the Bank that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Bank notifies the Borrower that the
Bank requires an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Unless the context otherwise requires, any
reference to a fiscal period shall refer to the relevant fiscal period of the
Borrower


Section 1.3          Principles of Construction.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified, (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
12

--------------------------------------------------------------------------------

2.
AMOUNT AND TERMS OF LOANS.



Section 2.1          Loans.


Subject to the terms and conditions hereof, the Bank agrees to make a Term Loan
(the “Term Loan”) in a single advance of $8,000,000 to Borrower on the Effective
Date.  Any principal amount of the Term Loan that is repaid or prepaid pursuant
to Section 2.7 may not be reborrowed.


Section 2.2          Intentionally Omitted.


Section 2.3          Note.


The Term Loan shall be evidenced by the Note.  Borrower agrees that, absent
manifest error, the records of the Bank will be conclusive with respect to the
Term Loan, including the amounts repaid, the outstanding principal balance and
all interest payments.


Section 2.4          Intentionally Omitted.


Section 2.5          Repayments of the Term Loan.


The Borrower hereby unconditionally promises to pay to the order of the Bank the
then unpaid principal amount, together with all accrued and unpaid interest
thereon, due on the Term Loan on the Maturity Date.


Section 2.6          Intentionally Omitted.


Section 2.7          Payments.


(a)         The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document to which it is a party (whether of
principal of the Term Loan, interest or fees, or otherwise) prior to 3:00 p.m.,
New York time, on the date when due, in immediately available funds, without
setoff or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Bank, be deemed to have been received on such date;
otherwise, any such amount will be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Bank at its office at 61 South Paramus Road,
Paramus, New Jersey 07652, or such other office as to which the Bank may notify
the Borrower.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.  Without limiting the foregoing, the
Borrower hereby authorizes the Bank to charge the account described in Section
6.17 for each such payment on the due date therefor.  Notwithstanding any other
provisions in this Agreement or any other Loan Document, if the Borrower fails
to maintain such account at the Bank, then all applicable rates of interest set
forth in this Agreement are increased by one percent (1.00%), provided, however,
such an increase does not limit or restrict any other rights or remedies
available to the Bank under this Agreement due to such failure by Borrower to
maintain such account with the Bank.
 
13

--------------------------------------------------------------------------------

(b)        So long as no Default or Event of Default shall have occurred and be
continuing, if at any time insufficient funds are received by and available to
the Bank to pay fully all amounts of principal of the Term Loan, interest and
fees, if any, then due hereunder, such funds shall be applied (i) first, to the
payment of all fees and expenses due from the Borrower to the Bank, other than
late fees; (ii) second, to the payment of accrued and unpaid interest; (iii)
third, to the payment of principal on the Term Loan then due hereunder, and (iv)
fourth, to the payment of all late fees due from the Borrower to the Bank.



3.
INTEREST, FEES, YIELD PROTECTIONS, ETC.



Section 3.1          Interest Rate and Payment Dates.


(a)        The Borrower shall pay to the Bank interest on the unpaid principal
amount of the Term Loan commencing on June 1, 2017 and continuing through and
including the Maturity Date, at a rate per annum equal to the greater of (x) the
Prime Rate plus 2.50%, and (y) 6.00%.   Any change in the interest rate
resulting from a change in the Prime Rate shall be effective as of the opening
of business on the day on which such change in the Prime Rate becomes effective.


(b)        Notwithstanding the foregoing, if an Event of Default has occurred
and is continuing, then, so long as such Event of Default is continuing, the
interest rate of the obligation which shall be in effect at the time of the
Event of Default, shall be increased by five (5%) percentage points above the
interest rate per annum in effect at this time of the Event of Default without
the Bank being obligated to give any notice of said increase (the “Default
Rate”) to Borrower.  The Default Rate shall increase at the rate of one (1%)
percentage point per month beginning on the first day of the month following the
month in which the Default Rate became effective and on the first day of each
month thereafter up to the maximum rate permitted by law, until the Term Loan is
paid in full.


(c)        Accrued interest on the Term Loan shall be payable in arrears on the
first day of each month, provided that accrued and unpaid interest on past due
amounts shall be due and payable upon demand.


(d)        All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


Section 3.2          Late Fee.


If the Bank has not received the full amount of any monthly payment on or before
the date it is due (including as a result of funds not available to be
automatically debited on the date on which any such payment is due), the
Borrower shall pay a late fee to the Bank in an amount equal to six percent (6%)
of such overdue payment (the “Late Fee”).  Such late fee shall be paid promptly
but only once with respect to each late payment.
 
14

--------------------------------------------------------------------------------

Section 3.3          Intentionally Omitted.


Section 3.4          Intentionally Omitted.


Section 3.5          Increased Costs; Capital Requirements.


(a)         If the Bank determines that any Change in Law has or would have the
effect of reducing the rate of return on the Bank’s capital or on the capital of
the Bank’s holding company, if any, as a consequence of this Agreement to a
level below that which the Bank or the Bank’s holding company could have
achieved but for such Change in Law, then from time to time the Borrower will
pay to the Bank such additional amount or amounts as will compensate the Bank or
the Bank’s holding company for any such reduction suffered.


(b)        If at any time the Bank determines that, after the date hereof, any
Change in Law regarding capital adequacy, reserves, special deposits, compulsory
loans, insurance charges against property of, deposits with or for the account
of, Obligations owing to, or other credit extended or participated in by, the
Bank or any similar requirement shall have the effect of reducing the rate of
return on the capital of the Bank or the Bank’s holding company as a consequence
of its obligations under or with respect to any Loan Document to a level below
that which, taking into account the capital adequacy policies of the Bank or the
Bank’s holding company, the Bank or the Bank’s holding company could have
achieved but for such adoption or change, then from time to time the Borrower
will pay to the Bank such additional amount or amounts as will compensate the
Bank or the Bank’s holding company for any such reduction suffered.


(c)        A certificate of the Bank setting forth in reasonable detail the
amount or amounts necessary to compensate the Bank or its holding company, as
applicable, as specified in Section 3.5(a) or Section 3.5(b) shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay the Bank the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.


Section 3.6          Taxes.


(a)        All payments by or on account of the Borrower under any Loan Document
to the Bank shall be made free and clear of, and without any deduction or
withholding for or on account of, any and all present or future Indemnified
Taxes or Other Taxes, provided that if any Borrower is required by any law,
rule, regulation, order, directive, treaty or guideline to make any deduction or
withholding in respect of such Indemnified Tax or Other Tax from any amount
required to be paid by the Borrower to the Bank under any Loan Document (each, a
“Required Payment”), then (i) the Borrower shall notify the Bank of any such
requirement or any change in any such requirement promptly after the Borrower
becomes aware thereof, (ii) the Borrower shall pay such Indemnified Tax or Other
Tax prior to the date on which penalties attach thereto, such payment to be made
(to the extent that the liability to pay is imposed on the Borrower) for its own
account or (to the extent that the liability to pay is imposed on the Bank) on
behalf and in the name of the Bank, (iii) the Borrower shall pay to the Bank an
additional amount such that the Bank shall receive on the due date therefor an
amount equal to the Required Payment had no such deduction or withholding been
made or required, and (iv) the Borrower shall, within thirty (30) days after
paying such Indemnified Tax or Other Tax, deliver to the Bank satisfactory
evidence of such payment to the relevant Governmental Authority.
 
15

--------------------------------------------------------------------------------

(b)        The Borrower shall reimburse the Bank for the full amount of all
Indemnified Taxes or Other Taxes paid by the Bank on or with respect to any
payment by or on account of any obligation of the Borrower under the Loan
Documents (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and expenses arising therefrom or with respect thereto (other than any such
penalties, interest or expenses that are incurred by the Bank’s unreasonably
taking or omitting to take action with respect to such Indemnified Taxes or
Other Taxes), within thirty (30) days after written demand therefor, setting
forth in reasonable detail the basis for and calculation of such amounts,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by the Bank
shall be conclusive absent manifest error.  In the event that the Bank
determines that it received a refund or credit for Indemnified Taxes or Other
Taxes paid by the Borrower under this Section, the Bank shall promptly notify
the Borrower of such fact and shall remit to the Borrower the amount of such
refund or credit.



4.
REPRESENTATIONS AND WARRANTIES.



In order to induce the Bank to enter into this Agreement and to make the Term
Loan, the Borrower makes the following representations and warranties to the
Bank:


Section 4.1          Existence and Power.


The Borrower is duly organized and validly existing in good standing under the
laws of the State of its respective organization, as detailed in the preamble to
this Agreement.  Each Borrower has all requisite power and authority to own its
Property and to carry on its business as now conducted, and is in good standing
and authorized to do business in each jurisdiction in which the nature of the
business conducted therein or the Property owned by it therein makes such
qualification necessary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.


Section 4.2          Authority and Execution.


The Borrower has full legal power and authority to enter into, execute, deliver
and perform the terms of the Loan Documents to which it is a party, all of which
have been duly authorized by all proper and necessary limited liability company,
corporate or other applicable action and is in full compliance with its
Organizational Documents.  The Borrower has duly executed and delivered the Loan
Documents to which it is a party.


Section 4.3          Binding Agreement.


The Loan Documents (other than the Note) constitute, and the Note, when issued
and delivered pursuant hereto for value received, will constitute, the valid and
legally binding obligations of the Borrower party thereto, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally.


Section 4.4          Litigation.


There are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority (whether purportedly on behalf of the Borrower)
pending or, to the knowledge of the Borrower, threatened against the Borrower or
maintained by the Borrower  or which may affect the Borrower or any of its
Properties or rights, which (i) could reasonably be expected to have a Material
Adverse Effect, (ii) call into question the validity or enforceability of, or
otherwise seek to invalidate, any Loan Document, or (iii) might, individually or
in the aggregate, materially and adversely affect any of the transactions
contemplated by any Loan Document.
 
16

--------------------------------------------------------------------------------

Section 4.5          Required Consents.


Except for information filings required to be made in the ordinary course of
business which are not a condition to the performance by the Borrower under the
Loan Documents, and, except to the extent already obtained, no consent,
authorization or approval of, filing with, notice to, or exemption by, members
or holders of any other equity interest, any Governmental Authority or any other
Person is required to authorize the Borrower to execute the Loan Documents to
which it is a party or to perform its obligations thereunder, or is required in
connection with the execution, delivery and performance of the Loan Documents by
the Borrower or is required as a condition to the validity or enforceability of
the Loan Documents.


Section 4.6          Absence of Defaults; No Conflicting Agreements.


(a)         The Borrower is not in default under any mortgage, indenture,
contract or agreement to which it is a party or by which it or any of its
Property is bound.  The execution, delivery or carrying out of the terms of the
Loan Documents will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any Lien upon any Property of the
Borrower or result in a breach of or require the mandatory repayment of or other
acceleration of payment under or pursuant to the terms of any such mortgage,
indenture, contract or agreement.


(b)          The Borrower is not in default with respect to any judgment, order,
writ, injunction, decree or decision of any Governmental Authority.


Section 4.7          Compliance with Applicable Laws.


The Borrower is in compliance in all material respects with all statutes,
regulations, rules and orders of all Governmental Authorities which are
applicable to the Borrower.


Section 4.8          Taxes.


The Borrower has filed or caused to be filed all tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all taxes
shown to be due and payable on said returns or in any assessments made against
it (other than those being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside on its books in
accordance with GAAP) which would be material to the Borrower, and no tax Liens
have been filed with respect thereto.  The charges, accruals and reserves on the
books of the Borrower with respect to all taxes are, to the knowledge of the
Borrower, adequate for the payment of such taxes, and the Borrower knows of no
unpaid assessment which is due and payable against the Borrower or any claims
being asserted, except such thereof as are being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside in
accordance with GAAP.
 
17

--------------------------------------------------------------------------------

Section 4.9          Governmental Regulations.


Neither the Borrower nor any Affiliate of the Borrower, is subject to regulation
under the Investment Company Act of 1940, as amended, or is subject to any
statute or regulation that prohibits or restricts the incurrence of
Indebtedness.


Section 4.10        Federal Reserve Regulations; Use of Loan Proceeds.


(a)        The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.


(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase,
acquire or carry any Margin Stock or for any purpose that entails a violation
of, or that is inconsistent with, the provisions of the regulations of the
Board, including Regulation T, Regulation U or Regulation X.


Section 4.11        ERISA.


The Borrower and some or all of its ERISA Affiliates is a party to a
multiemployer plan as defined in section 4001(a)(3) of ERISA.  The Borrower and
its ERISA Affiliates have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan
established or maintained by the Borrower or its ERISA Affiliates, and with
respect to each such Pension Plan are not subject to any material liability to
the PBGC under Title IV of ERISA.  With respect to each Employee Benefit Plan,
the Borrower is in compliance in all respects with the currently applicable
provisions of ERISA and the Code, except as could not reasonably be expected to
result in a Material Adverse Effect.


Section 4.12        Financial Statements.


The Borrower has heretofore delivered to the Bank the balance sheet of the
Borrower as of December 31, 2016 and the related statements of income, retained
earnings and cash flows (or changes in financial position, as the case may be)
for such fiscal year (the “Financial Statements”), each of which fairly present
the financial condition of the Parent and its consolidated Subsidiaries on such
date and results of operations for the year ended on such date, and has been
prepared in conformity with GAAP.  Except as reflected in the Financial
Statements or in the notes thereto, the Borrower does not have any obligation or
liability of any kind (whether fixed, accrued, contingent, unmatured or
otherwise) which, in accordance with GAAP, should have been shown on the
Financial Statements and was not.  Since the date of the Financial Statements,
other than paying in full all Indebtedness under and terminating the Replaced
Credit Facility and borrowing with respect to the Existing Loan, the Borrower
has conducted its business only in the ordinary course and there has been no
Material Adverse Change.


Section 4.13        Property.


The Borrower has good and marketable title to all of its real property, title to
which is material to the Borrower and a valid leasehold interest in all of its
leased real property, a leasehold interest in which is material to the Borrower,
in each case subject to no Liens, except Permitted Encumbrances. Schedule 4.13
attached to the Existing Credit Agreement sets forth a comprehensive list of all
present locations where the Borrower conducts its operations.
 
18

--------------------------------------------------------------------------------

Reference is hereby made to that certain Declaration of Protective Covenants of
Metrocentre Corporate Park recorded on February 3, 1989 in the Official Records
Book 5956, page 1562, et seq. of the Public Records of Palm Beach County,
Florida, as the same has been amended from time to time (the “Florida
Declaration”). The Mortgagor represents that it has not received any written
notice that the Mortgagor is in default under the Florida Declaration, and
further represents that it is current in all payments required thereunder, and
is otherwise in compliance in all material respects with the requirements under
said Florida Declaration. The Mortgagor covenants and agrees to provide the Bank
with all material notices it receives pursuant to said Florida Declaration, and
further agrees not to consent to any amendment or termination of the Florida
Declaration without the consent of the Bank.


Section 4.14        Authorizations.


The Borrower possesses or has the right to use all franchises, licenses and
other rights as are material and necessary for the conduct of its business, and
with respect to which it is in compliance, with no known conflict with the valid
rights of others which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has not received any notice that any event has occurred
which permits or, to the knowledge of the Borrower, after notice or the lapse of
time or both, or any other condition, could reasonably be expected to permit,
the revocation or termination of any such franchise, license or other right
which revocation or termination could reasonably be expected to have a Material
Adverse Effect.


Section 4.15        Environmental Matters.


The Borrower is in compliance with all Environmental Laws applicable to it or
its business or Properties which, if violated, could have a Material Adverse
Effect.


Section 4.16        Intellectual Property.


The Borrower owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the business of the Borrower, without any known infringement upon
rights of others.


Section 4.17        Labor Matters.


There are no strikes, work stoppages, lockouts or slowdowns against the Borrower
pending or, to the knowledge of the Borrower, threatened.  The hours worked by
and payments made to employees of the Borrower have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters.  All material payments due from the
Borrower, or for which any claim may be made against the Borrower, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower.  There are no
unfair labor practice charges or complaints pending against the Borrower with
any Governmental Authority.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower is a
party.
 
19

--------------------------------------------------------------------------------

Section 4.18        No Misrepresentation.


The written information, taken as a whole, furnished by the Borrower to the Bank
in connection with the negotiation of this Agreement and the other Loan
Documents (excluding the Financial Statements, which are covered by the
representation and warranty in Section 4.12, and the written information covered
by the representation and warranty in the next succeeding sentence) does not
contain, as of the Effective Date, any materially untrue statements of a
material fact or, as of the Effective Date, to the best knowledge of the
Borrower, omit a material fact necessary to make the material statements
contained herein or therein, in light of the circumstances under which they were
made, not materially misleading.  The projections, estimates, forecasts,
budgets, statements of opinion or intent and discussions of strategy contained
in such written information have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made (it being
recognized by the Bank that such projections, estimates, forecasts, budgets,
statements of opinion or intent and discussions of strategy are subject to
significant uncertainties and contingencies, and that no assurance can be given
that any particular projections, estimates, forecasts or budgets will be
realized).


Section 4.19        Security Documents.


(a)         The Security Documents are effective to create in favor of the Bank
a legal, valid and enforceable security interest in the Collateral except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and, when (i) financing statements in appropriate form are
filed in the offices of the secretary of state of the jurisdiction of
organization of the Borrower or such other office specified by the Uniform
Commercial Code and (ii) all other applicable filings under the Uniform
Commercial Code or otherwise that are required or permitted under the Loan
Documents are made, the Security Documents shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Borrower
thereunder in the Collateral, in each case prior and superior in right to the
rights of any other Person, other than with respect to Liens expressly permitted
by Section 7.2 or otherwise consented to by the Bank in writing.


(b)        Borrower acknowledges and confirms that the Security Agreement dated
March 31, 2017 by and between Borrower and Bank (the “Security Agreement”) shall
be unimpaired by this Agreement and affirms that the Security Agreement remains
in full force and effect, and that as of the date hereof, Borrower has no
setoff, defense, counterclaim or cause of action as to the Security Agreement. 
The provisions of the Security Agreement are incorporated herein by reference as
if fully set forth at length, and in the event the Existing Credit Agreement is
terminated or cancelled, such provisions so incorporated shall remain in full
force and effect.


(c)        Borrower reaffirms that the security interest granted by it to the
Bank in the Collateral, as defined in the Security Agreement, is and remains a
valid first priority security interest in the Collateral in accordance with the
terms of the Security Agreement and continues to secure its obligations,
liabilities and responsibilities under the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement).


(d)        Borrower acknowledges and agrees that all references to the term
“Obligations” as used in the Security Agreement shall include the Obligations of
Borrower under this Agreement, as evidenced by the Note, and otherwise under the
Existing Credit Agreement and the other Loan Documents (as defined in this
Agreement and in the Existing Credit Agreement).
 
20

--------------------------------------------------------------------------------

Section 4.20        OFAC.


None of the Borrowers: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Term Loan will be used to finance
any operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.


Section 4.21        Solvency.


After giving effect to the transactions contemplated by this Agreement, the
Borrower, on a consolidated basis, is Solvent. No transfer of Property has been
or will be made by the Borrower and no obligation has been or will be incurred
by any Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of the Borrowers.



5.
CONDITIONS TO THE TERM LOAN.



Section 5.1          Effective Date.


The effectiveness of this Agreement, and the obligation of the Bank to make the
Term Loan is subject to the fulfillment of the following conditions prior to or
simultaneously therewith:


(a)        The Bank shall have received from the Borrower a counterpart of this
Agreement signed on behalf of the Borrower.


(b)        The Bank shall have received the Note, signed on behalf of the
Borrower.


(c)        The Bank shall have received the payment of the origination fee in
the amount of $40,000.


(d)        The Bank shall have received the Mortgage, signed on behalf of the
Borrower, together with the following:


 (i)          all instruments and other documents, including, without
limitation, Uniform Commercial Code financing statements, required by law or
requested by the Bank to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents; and


 (ii)          such other documents as the Bank may reasonably require in
connection with the perfection of its security interests in the Collateral.
 
21

--------------------------------------------------------------------------------

(e)         A loan policy of title insurance to be dated the Effective Date, and
issued by Stewart Title Guaranty Company.  The title insurance policy shall (i)
be in an aggregate amount equal to the Term Loan; (ii) insure that the Mortgage
creates a valid first lien on the Mortgaged Property, all without title
insurance exceptions (unless otherwise agreed to by the Bank and except for
Permitted Encumbrances), including but not limited to, (a) mechanics’ liens, (b)
parties in possession, (c) rights of reverter, (d) declarations of restrictive
covenants, (e) any other standard exceptions, and (f) reservation for creditor’s
rights, (iii) name the Bank, as its interests shall appear, as the insured party
thereunder; (iv) be in the form of ALTA form of mortgage loan policy and (v)
contain such endorsements and effective coverage as the Bank deems appropriate. 
The Bank shall also have received evidence on the Effective Date that all
premiums in respect of such policy has been paid.


(f)         Evidence satisfactory to the Bank, in its sole discretion, that the
Mortgaged Property is not located in an area identified by the Secretary of
Housing and Urban Development as an area located in a flood plain or special
flood hazards zone pursuant to the National Flood Insurance Act of 1968 or
pursuant to the Flood Disaster Act of 1973 or the National Flood Insurance
Reform Act of 1994, or any successor law.  In the event the Mortgaged Property
or any portion thereof is located in a flood plain or in a flood hazard zone,
the Borrower shall deliver to the Bank a certificate of insurance evidencing
flood hazard insurance (if available) in form and indicating an amount
acceptable to the Bank.


(g)        An appraisal for the Mortgaged Property, or such lesser portion of
the Mortgaged Property approved by Bank, prepared by an appraiser in accordance
with the terms and provisions of FIRREA and the Uniform Standards of Appraisal
Practice as adopted by the Appraisal Standards Board of the Appraisal
Foundation, which must, in all respects, be satisfactory to the Bank and which
must indicate an aggregate value of the Mortgaged Property of not less than
$16,000,000.


(h)        The Bank shall have received a certificate from the secretary or
executive officer of the Borrower (i) attaching a true and complete copy of the
resolutions of its Managing Person evidencing all necessary action (in form and
substance reasonably satisfactory to the Bank) taken by it to authorize the
Loan Documents to which it is a party and the transactions contemplated thereby,
(ii) certifying that the Organizational Documents of the Borrower previously
delivered to the Bank on the date of the Existing Credit Agreement are true,
correct and complete copies thereof and such Organizational Documents remain in
full force and effect as of the Effective Date and (iii) setting forth the
incumbency of its officer or officers or other analogous counterpart who may
sign the Loan Documents, including therein a signature specimen of such officer
or officers.


(i)          The Bank shall have received evidence satisfactory to it that the
insurance required by Section 6.10 is in effect.


(j)          All approvals and consents of all Persons required to be obtained
in connection with the consummation of the transactions contemplated hereby
shall have been obtained and shall be in full force and effect, and all required
notices shall have been given and all required waiting periods shall have
expired (or have been waived), and the Bank shall have received a certificate,
reasonably satisfactory to the Bank, of an Authorized Signatory of the Borrower
that all such approvals and consents required to have been obtained by the
Borrower shall have been obtained and shall be in full force and effect and that
all such notices required to be given by the Borrower shall have been given and
all such waiting periods of which the Borrower has knowledge shall have expired
(or have been waived).
 
22

--------------------------------------------------------------------------------

(k)         The Bank shall be reasonably satisfied that there shall be no
litigation or administrative proceeding, or regulatory development, which would
be expected to have a Material Adverse Effect.


(l)         The Bank shall be reasonably satisfied that no Material Adverse
Change has occurred since December 31, 2016.


(m)        The Bank shall have received all amounts due and payable by the
Borrower on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out‑of‑pocket expenses required to be reimbursed
or paid by the Borrower hereunder.


(n)        The Bank shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.


(o)        The Bank shall have received such other approvals, opinions or
documents, each in form and substance satisfactory to the Bank, as the Bank
shall reasonably require in connection with the making of the Term Loan.



6.
AFFIRMATIVE COVENANTS



The Borrower covenants and agrees that so long as any of the Obligations remains
unpaid:


Section 6.1          Financial Statements and Other Information.


The Borrower shall keep proper books of record and account in which full, true
and correct entries shall be made in accordance with GAAP throughout the periods
involved, and the Borrower shall furnish to the Bank:


(a)        Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year of Borrower, unaudited consolidated financial statements of
Parent and its consolidated Subsidiaries consisting of a balance sheet as of the
end of such Fiscal Quarter, and statements of income, retained earnings and cash
flow for such Fiscal Quarter and for the period commencing at the end of its
previous Fiscal Year and ending with the end of such Fiscal Quarter, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in such previous Fiscal Year, and all prepared in
accordance with GAAP consistently applied, and certified by the chief financial
officer of Parent that they are complete and correct and that they fairly
present the financial condition of Parent and its consolidated Subsidiaries as
of the end of such Fiscal Quarter, and the results of operations and cash flow
for such Fiscal Quarter and such portion of Parent’s Fiscal Year, all in
accordance with GAAP consistently applied (subject to normal year-end
adjustments).   The financial statements required to be delivered to the Bank
pursuant to this paragraph may be set forth in the Parent’s Quarterly Report on
Form 10-Q; provided, that the Borrower notifies the Bank that such Quarterly
Report on Form 10-Q has been made available in compliance with paragraph (f) of
Section 6.1.


(b)        Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each Fiscal Year of Borrower, audited
consolidated financial statements of Parent and its consolidated Subsidiaries,
consisting of a balance sheet as of the end of such Fiscal Year, and statements
of income, retained earnings and cash flow statement for such Fiscal Year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in Borrower’s prior Fiscal Year, and all
prepared in accordance with GAAP consistently applied, and all accompanied by a
report on such consolidated financial statements acceptable to the Bank by an
independent accountant selected by Borrower and reasonably acceptable to the
Bank.  The financial statements required to be delivered to the Bank pursuant to
this paragraph may be set forth in the Parent’s Annual Report on Form 10-K;
provided, that the Borrower notifies the Bank that such Annual Report on Form
10-K has been made available in compliance with paragraph (f) of Section 6.1.
 
23

--------------------------------------------------------------------------------

(c)         Compliance Certificate. As soon as available, but no later than the
date for delivery of the financial statements required to be delivered under
this Section, a certificate of the chief financial officer of Borrower
certifying that, to the best of the knowledge of such chief financial officer,
no Default or Event of Default has occurred and is continuing, or if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
of such Default or Event of Default and the action which is proposed to be taken
with respect to such Default or Event of Default, together with a calculation in
reasonable detail, and in form reasonably satisfactory to the Bank, of
compliance with the financial covenants set forth in Section 7.18 hereof.


(d)        Management Letters.  Promptly following their receipt, copies of all
management letters and other written correspondence and reports submitted to the
Borrower by its independent accountants in connection with the examination of
the financial statements of the Borrower made by such accountants, including
each such item which addresses issues and concerns with respect to the
Borrower’s systems and operations.


(e)        Budget and Projections.  Simultaneously with the delivery of the
annual financial statements referred to in paragraph (b) above, the Borrower’s
annual budget and projection for the upcoming Fiscal Year and an annual
management report pertaining to student enrollment, tuition, pricing, capital
campaigns and other data relevant to the operations of the Borrower.


(f)         SEC Filings.  Promptly after their announcement, copies of any
filings made with the United States Securities and Exchange Commission (the
“SEC”).  The Borrower may satisfy the requirement to deliver quarterly and
annual financial statements to the Bank pursuant to paragraphs (a) and (b) of
this Section to the extent such quarterly and annual financial statements are
set forth in the Parent’s Quarterly Reports on Form 10-Q and Annual Reports on
Form 10-K as filed with the SEC to the extent such Quarterly Reports on Form
10-Q and Annual Reports on Form 10-K are filed with the SEC within the time
periods required by this Section; provided, that the Borrower notifies the Bank
of the posting of such Quarterly Reports on Form 10-Q and Annual Reports on Form
10-K on the Borrower’s website or the SEC’s website and provides the Bank by
electronic mail electronic versions (i.e., soft copies) of such Quarterly
Reports on Form 10-Q and Annual Reports on Form 10-K.


(g)        Reports to Other Creditors. Promptly after their furnishing, copies
of any statement or report furnished to any other Person pursuant to the terms
of any indenture, loan, or credit or similar agreement and not otherwise
required to be furnished pursuant to any other clause of this Section.


(h)        General Information. Promptly following any request therefor, (A) all
documentation and other information that the Bank reasonably requests as
necessary in order for it to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, and (B) such other information regarding the
operations, business affairs and financial condition of the Borrower, or
compliance with the terms of the Loan Documents, as the Bank may reasonably
request.
 
24

--------------------------------------------------------------------------------

Section 6.2          Notice of Material Events.


The Borrower shall furnish to the Bank prompt written notice of the following:


(a)        the occurrence of any Default;


(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could in the
good faith opinion of the Borrower be expected to result in a Material Adverse
Effect;


(c)        the occurrence of any ERISA Event which could in the good faith
opinion of the Borrower be expected to be material;


(d)        any lapse, refusal to renew or extend or other termination of any
material license, permit, franchise or other authorization issued to the
Borrower by any Person or Governmental Authority; and


(e)        any other development that results in, or could be expected to result
in, a Material Adverse Effect.


Each notice delivered under this Section 6.2 shall be accompanied by a statement
of the chief financial officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


Section 6.3          Existence; Conduct of Business.


The Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and do or cause to
be done all things reasonably necessary to preserve, renew and keep in full
force and effect the rights, licenses, permits, privileges, franchises,
trademarks, copyrights and patents material to the conduct of its business.


Section 6.4          Payment of Obligations


The Borrower shall pay its obligations, including tax liabilities, before the
same shall become delinquent, except where (i) the validity or amount thereof is
being contested diligently and in good faith by appropriate proceedings, (ii)
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and no notice of Lien with respect thereto has been
filed or recorded and (iii) the failure to make payment pending such contest
could not be expected to result in a Material Adverse Effect.


Section 6.5          Maintenance of Properties.


The Borrower shall keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
25

--------------------------------------------------------------------------------

Section 6.6          Books and Records; Inspection Rights; Collateral
Monitoring.


(a)        The Borrower shall keep, in all material respects, proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower shall permit any representatives duly authorized and designated by the
Bank, upon prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested; provided, however, that an authorized representative of the Borrower
shall be entitled to be a party to such discussion with its independent
accountants.  The Bank and its agents may enter upon any of the Borrower’s
premises (prior to the occurrence of an Event of Default, upon reasonable prior
notice to the Borrower) at any time during business hours and at any other
reasonable time, and, from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of the
Borrower’s business.


(b)        On prior notice from the Bank, the Borrower shall permit the Bank or
any Related Party of the Bank to perform a field examination, Collateral
analysis, Collateral audit or other business analysis or audit relating to the
Borrower as the Bank may determine in its discretion, and the Borrower shall pay
to the Bank, promptly after demand therefor all out-of-pocket costs and expenses
reasonably incurred by the Bank in connection with any such examination,
analysis, appraisal or audit.


(c)         Absent an Event of Default, the Borrower shall only be required to
pay for one inspection per year pursuant to this Section 6.6.


Section 6.7          Compliance with Laws.


The Borrower shall comply, in all material respects, with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property.  Without limiting the generality of the foregoing and notwithstanding
any limitation contained therein, the Borrower shall maintain all Educational
Approvals and specialized accrediting agency approvals necessary to conduct its
operations and offer its educational programs, except where the failure to
maintain such Educational Approvals or specialized accrediting agency approvals
could not reasonably be expected to result in a Material Adverse Effect.


Section 6.8          Use of Proceeds.


The proceeds of the Term Loan shall be used only for working capital and general
corporate purposes not inconsistent with the terms hereof.  No part of the
proceeds of the Term Loan shall be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase, acquire or carry
any Margin Stock or for any purpose that entails a violation of any of the
regulations of the Board, including Regulation T, Regulation U and Regulation X.


Section 6.9          Information Regarding Collateral.


The Borrower shall furnish to the Bank prompt written notice of any change in
(i) the legal name of any Borrower, (ii) the jurisdiction of organization of any
Borrower, (iii) the location of the chief executive office of any Borrower, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned or held by it or on its behalf or any office or
facility at which Collateral owned or held by it or on its behalf is located
(including the establishment of any such new office or facility), (iv) the
identity or organizational structure of any Borrower, or (v) the organizational
identification number or the Federal Taxpayer Identification Number of any
Borrower.  The Borrower shall not effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Bank to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral.  The Borrower shall promptly notify the Bank if
any material portion of the Collateral is damaged or destroyed.
 
26

--------------------------------------------------------------------------------

Section 6.10        Insurance.


The Borrower shall maintain, with financially sound and reputable insurance
companies, (i) adequate insurance for its insurable properties, all to such
extent and against such risks, including fire, casualty, business interruption
and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, and (ii) such other insurance as is required pursuant to the terms of
any Security Document.


Section 6.11        Governmental Consents and Approvals.


The Borrower shall promptly obtain and use all efforts to keep in force and
shall comply with all such approvals, consents, orders and authorizations by and
licenses from, give all such notices to, register, enroll and file all such
documents with, and take all such other actions with respect to, any
Governmental Authority as may be required at any time or times under all laws,
rules, regulations, orders and decrees applicable to and binding upon the
Borrower or its properties, the failure of which to obtain, keep in force or
comply with could reasonably be expected to have a Material Adverse Effect.


Section 6.12       Environmental Matters.


The Borrower shall take all actions reasonably necessary to comply in all
material respects with all Environmental Laws applicable to it or its business,
assets or properties, and shall not knowingly permit or suffer any violation of
Environmental Laws by any third party lessee in connection with the lease of its
assets or properties, which Environmental Laws, if violated, or which violation,
as the case may be, could reasonably be expected to have a Material Adverse
Effect.


Section 6.13        Employee Benefit Matters.


The Borrower shall (i) keep in full force and effect all Employee Benefit Plans,
if any, which are presently in existence or may, from time to time, come into
existence under ERISA, and not withdraw from or terminate any Employee Benefit
Plans, unless such withdrawal can be effected or such Employee Benefit Plans can
be terminated without material liability to the Borrower; (ii) except for any
failure that is not material, make contributions to all Employee Benefit Plans
in a timely manner and in a sufficient amount to comply with the standards of
ERISA, including the minimum funding standards of ERISA; (iii) materially comply
with all material requirements of ERISA which relate to such Employee Benefit
Plans; (iv) notify the Bank immediately upon receipt by the Borrower of any
notice concerning the imposition of any withdrawal liability or of the
institution of any proceeding or other action which may result in the
termination of any Employee Benefit Plans or the appointment of a trustee to
administer such Employee Benefit Plans; (v) promptly after becoming aware
thereof, advise the Bank of the occurrence of any material “Reportable Event” or
material non-exempt “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any Employee Benefit Plans; (vi) amend any Employee
Benefit Plan (excluding any Multiemployer Plan) that is intended to be qualified
within the meaning of the Code to the extent necessary to keep such Employee
Benefit Plan qualified, and to cause such Employee Benefit Plan to be
administered and operated in a manner that does not cause such Employee Benefit
Plan to lose its qualified status; and (vii) not adopt any defined benefit plan
or any defined contribution plan as defined under ERISA without the consent of
the Bank, such consent not to be unreasonably withheld or delayed.
 
27

--------------------------------------------------------------------------------

Section 6.14        Subsidiaries.


If any Subsidiary is formed or acquired after the Effective Date, the Borrower
shall (i) notify the Bank in writing thereof within five (5) Business Days after
the date on which such Subsidiary is formed or acquired, (ii) at the request of
the Bank, (A) cause such Subsidiary to (I) execute and deliver a guaranty in
form and substance satisfactory to the Bank or join as a co-borrower hereunder
and (II) execute and deliver a security agreement in form and substance
satisfactory to the Bank, in each case within ten (10) Business Days after the
date on which such Subsidiary is formed or acquired, and (B) promptly take such
actions to create and perfect Liens on such Subsidiary’s assets to secure the
Obligations as the Bank shall reasonably request and (iii) if any Capital Stock
issued by any such Subsidiary are owned or held by or on behalf of the Borrower
or any Subsidiary or any loans, advances or other debt is owed or owing by any
such Subsidiary to the Borrower or any Subsidiary, cause such Capital Stock and
promissory notes and other instruments evidencing such loans, advances and other
debt to be pledged pursuant to the Security Agreement within ten (10) Business
Days after the date on which such Subsidiary is formed or acquired.


Section 6.15        Further Assurances.


The Borrower shall execute any and all further documents, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, and other documents), that
may be required under any applicable law, or which the Bank may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Borrower.  The Borrower shall provide to the Bank, from time
to time upon request, evidence reasonably satisfactory to the Bank as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.  Upon request by the Bank, the Borrower will execute any
document or instrument that was erroneously not signed as of the Effective Date,
and will amend or re-execute any document that was incorrectly drafted or
executed by mistake on the part of the Lender and/or the Borrower, subject to
the Borrower’s agreement with the terms of any such amendment.


Section 6.16        Compensating Balances.


During the term of the Term Loan, the Borrower shall maintain with the Bank in
one or more non-interest bearing accounts (such accounts at the determination of
the Bank, and upon notice to the Borrower, from time to time) (not including any
accounts pledged to the Bank pursuant to any Security Document; it being
understood that funds in such pledged accounts shall not be included for
purposes of determining the Required Balance) a minimum of $5,000,000, in
quarterly average aggregate balances (the “Required Balance”). If in any
calendar quarter the Required Balance is not maintained, a fee will be assessed
equal to one quarter percent (0.25%) of the Required Balance (i.e., $12,500). 
For the avoidance of doubt, the provisions of this Section 6.16 are not intended
to be duplicative of the provision of the Existing Credit Agreement setting
forth the covenant to maintain a Required Balance; the Bank shall only require
the Borrower to maintain the Required Balance on a one-time basis irrespective
of the number of outstanding loans from the Bank to the Borrower.
 
28

--------------------------------------------------------------------------------

Section 6.17        Operating Account.


During the term of the Term Loan, the Borrower shall maintain its primary
banking relationship and cash management services with the Bank.  If the
Borrower shall fail to maintain such accounts, the Bank will increase the
interest rate on the Term Loan by one percent (1.00%).  Notwithstanding the
foregoing, the Borrower may maintain accounts at financial institutions in
addition to the Bank, provided, however, that (i) the Borrower shall not open
any additional depository accounts (other than those described in Schedule 6.17
to the Existing Credit Agreement) and (ii) at no time shall the amounts
maintained at other depository institutions exceed an aggregate amount of
$500,000.  The Bank acknowledges that the Borrower currently maintains de
minimus accounts at other financial institutions (as detailed in the Security
Agreement executed in connection with the Existing Credit Agreement) and,
pursuant to the Existing Credit Agreement, the Bank has authorized the Borrower
to maintain such non-material accounts, provided the amounts on deposits in such
accounts shall at no time exceed an aggregate amount of $500,000.


Section 6.18       Reappraisal.


Borrower agrees to permit the Bank and its appraisers to have access to the
Mortgaged Property, in order to obtain a current appraisal of the Mortgaged
Property, at the sole cost and expense of Borrower, at any time upon the
occurrence of an Event of Default.



7.
NEGATIVE COVENANTS.



The Borrower hereby covenants and agrees that so long as any of the Obligations
remains unpaid:


Section 7.1          Limitation on Indebtedness.


(a)        The Borrower shall not create, incur, assume or permit to exist any
Indebtedness, except for Indebtedness permitted under the Existing Credit
Agreement.


(b)        The Borrower shall not (i) except as permitted by Section 7.15,issue
any preferred equity securities, or (ii) be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any shares of equity securities of the
Borrower or any option, warrant or other right to acquire any such shares of
equity securities.


Section 7.2          Limitation on Liens.


The Borrower shall not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:


(a)         Liens created under the Security Documents or otherwise in favor of
the Bank;
 
29

--------------------------------------------------------------------------------

(b)        Permitted Encumbrances; and


(c)        Liens permitted under the Existing Credit Agreement.


Section 7.3          Lease Obligations.


The Borrower shall not create, incur, assume, or permit to exist any obligation
as lessee for the rental or hire of any real or personal property, except as
permitted under the Existing Credit Agreement.


Section 7.4          Fundamental Changes.


The Borrower shall not:


(a)        except as permitted hereunder, without the consent of the Bank, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or any of the Capital
Stock of any of its Subsidiaries, if any (in each case, whether now owned or
hereafter acquired); it being expressly understood that, with the exception of
the transfer of Capital Stock of Parent, as a public company, no transfer of
Capital Stock in any other Borrower is permitted;


(b)        merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, except for any merger between
Borrowers, provided that the Parent must be the surviving entity of any such
merger to which it is a party;


(c)        liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution) or any of its Subsidiaries, except for (i) the liquidation or
dissolution of non-operating Subsidiaries of the Borrower with nominal assets
and nominal liabilities and (ii) the liquidation or dissolution of a Borrower
(other than Parent) so long as all of the assets (including any interest in any
Capital Stock) of such liquidating or dissolving Borrower are transferred to
another Borrower that is not liquidating or dissolving;


(d)        engage to any material extent in any business other than businesses
of the type conducted by the Borrower on the Effective Date and businesses or
activities that are substantially similar, related or incidental thereto; or


(e)        suspend or discontinue operations of any material portion of the
business of Borrower, without the consent of the Bank, except as permitted
pursuant to clauses (a) or (b) above or in connection with the transactions
permitted pursuant to Section 7.6 of the Existing Credit Agreement.


Section 7.5          Investments, Loans, Advances, Guarantees and Acquisitions.


The Borrower shall not purchase, hold or acquire (including pursuant to any
merger) any Capital Stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions (including pursuant to any merger)) any assets of any other
Person constituting a business unit, or purchase, hold or acquire any
“derivative” (other than a Hedging Agreement permitted by Section 7.8), except
as permitted under the Existing Credit Agreement.
 
30

--------------------------------------------------------------------------------

Section 7.6          Asset Sales.


The Borrower shall not sell, transfer, lease or otherwise dispose (including
pursuant to a merger) of any asset, including any Capital Stock, except as
permitted under the Existing Credit Agreement.


Section 7.7          Sale and Leaseback Transactions.


The Borrower shall not enter into any Sale and Leaseback Transaction.


Section 7.8          Hedging Agreements.


The Borrower shall not enter into any Hedging Agreement, other than Hedging
Agreements entered into with the Bank in the ordinary course of business to
hedge or mitigate risks to which the Borrower is exposed in the conduct of its
business or the management of its liabilities.


Section 7.9          Restrictive Payments.


The Borrower shall not make any Restricted Payments.


Section 7.10        Transactions with Affiliates.


The Borrower shall not sell, transfer, lease or otherwise dispose (including
pursuant to a merger) any property or assets to, or purchase, lease or otherwise
acquire (including pursuant to a merger) any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
for transactions that are permitted under Section 7.4 and except as permitted
under the Existing Credit Agreement.


Section 7.11        Restrictive Agreements.


The Borrower shall not directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower to create, incur or permit to
exist any Lien upon any of its property or assets, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions contained in purchase money mortgages or Capital
Leases permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(iii) this Section 7.11 shall not apply to customary provisions in leases or
other similar agreements restricting the assignment thereof or customary
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.6 pending the consummation of such sale.


Section 7.12        Amendment of Material Documents.


Except as specifically permitted herein or as permitted under the Existing
Credit Agreement, the Borrower shall not amend or otherwise modify, or waive any
material provision of the Organizational Documents of the Borrower in any way
which might reasonably be expected to have a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------

Section 7.13        ERISA Obligations


The Borrower shall not permit any condition to exist in connection with any
Pension Plans which might constitute grounds for the PBGC to institute
proceedings to have the Pension Plan terminated or a trustee appointed to
administer the Pension Plan.  The Borrower and any ERISA Affiliate shall not
engage in or permit to exist or occur, any other condition, event, or
transaction with respect to any Pension Plan which could result in the Borrower
incurring any material liability, fine, or penalty.


Section 7.14        Subsidiaries


The Borrower shall not create or acquire any Subsidiary after the Effective Date
unless the Borrower has complied with Section 6.14.


Section 7.15        Issuance of Capital Stock


Except for the issuance or sale of common stock or Permitted Preferred Stock by
the Parent, the Borrower shall not issue or sell or enter into any agreement or
arrangement for the issuance and sale of any of its Capital Stock. The Borrower
shall not make any material change in its capital structure.


Section 7.16        Prepayments of Indebtedness.


The Borrower shall not prepay or obligate itself to prepay any Indebtedness,
other than Indebtedness under this Agreement and except in connection with the
refinancing of Indebtedness permitted under Section 7.1(a)(iii) of the Existing
Credit Agreement.


Section 7.17        Fiscal Year.


The Borrower shall not change its fiscal year from a fiscal year ending on
December 31.


Section 7.18        Financial Covenants.


The Borrower will not at any time or during any fiscal period (as applicable)
fail to be in compliance with any of the following financial covenants:


(a)        Capital Expenditures. The Borrower will not make unfunded Capital
Expenditures during any Fiscal Year, tested on a rolling twelve-month basis, in
excess of $6,000,000, without the prior written approval of the Bank.


(b)        Minimum Adjusted EBITDA.  The Borrower will maintain a minimum
Adjusted EBITDA, tested quarterly on a rolling twelve month basis, as follows:


1Q17
$10,000,000
2Q17
$ 7,000,000
3Q17
$ 7,000,000
4Q17
$10,000,000
2018 Quarter-ends
$ 9,000,000
2019 Quarter-ends
$ 9,500,000

 
32

--------------------------------------------------------------------------------

(c)         Minimum Tangible Net Worth.  The Borrower will maintain a minimum
Tangible Net Worth as set forth in the schedule below:


Reporting Period
(Fiscal Year End)
Minimum Tangible Net
Worth
2017
$30,000,000
2018
$35,000,000
2019
$40,000,000



provided, however, that the minimum Tangible Net Worth for any fiscal period
shall be increased by a minimum of 75% of the net proceeds of any offerings of
Capital Stock by the Parent completed by Parent during the Availability Period.


(d)        No Net Loss.  Borrower shall suffer no Net Loss, at any time, as
determined in accordance with GAAP, commencing December 31, 2018 and tested
annually at each Fiscal Year end thereafter.



8.
DEFAULT.



Section 8.1          Events of Default.


Each of the following shall constitute an “Event of Default” hereunder:


(a)        the Borrower shall fail to pay any principal when and as the same
shall become due and payable; or


(b)        the Borrower shall fail to pay any interest on any Obligation or any
fee, or any other amount payable under any Loan Document, when and as the same
shall become due and payable; or


(c)         any statement, representation or warranty made or deemed made by or
on behalf of any Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect or misleading (whether
because of misstatement or omission) in any material respect when made or deemed
made; or


(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.1, Section 6.3, Section 6.8, Section 6.9,
Section 6.10, Section 6.14 or in Article 7; or


(e)         the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party (other than those specified in clauses (a), (b) or (d) of
this Section 8.1), and such failure is not cured within any specified time
period herein or therein, and if no such time period is so specified, such
failure shall  continue unremedied for a period of thirty (30) days after notice
thereof shall have been given by the Bank to the Borrower; or
 
33

--------------------------------------------------------------------------------

(f)         a Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness after
giving effect to any applicable cure period, when and as the same shall become
due and payable, and such failure results in a right by the obligee of the
Material Indebtedness to accelerate the maturity of such Borrower’s obligations
thereunder; or


(g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; or


(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or


(i)          the Borrower shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 8.1, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; or


(j)          the Borrower shall become unable, admit in writing its inability or
fail generally, to pay its debts as they become due; or


(k)         if any Borrower is comprised of a trust, if the trust is revoked or
otherwise terminated or all or a substantial part of the Borrower’s  assets are
distributed or otherwise disposed of; or


(l)         one or more arbitration awards, judgments, or decrees or order for
the payment of money in an aggregate amount in excess of $1,000,000 (except to
the extent fully covered by insurance pursuant to which the insurer has not
denied coverage) shall be rendered against the Borrower and the same shall
remain undischarged, unvacated, unbonded or unstayed for a period of forty-five
(45) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower to enforce any such judgment; or
 
34

--------------------------------------------------------------------------------

(m)       any license, franchise, permit, right, approval or agreement of the
Borrower is not renewed, or is suspended, revoked or terminated and the
non‑renewal, suspension, revocation or termination thereof would have a Material
Adverse Effect; or


(n)        the Borrower shall withdraw from or terminate any Pension Plan in
violation of the covenant set forth in Section 6.13 (i); or any other  ERISA
Event occurs which the Bank determines could reasonably be expected to result in
a Material Adverse Effect; or


(o)        an Event of Default under the Existing Credit Agreement or any “Loan
Document” (as defined in the Existing Credit Agreement) shall occur and, for the
avoidance of doubt, an Event of Default under this Agreement shall constitute an
Event of Default under the Existing Credit Agreement; or


(p)        an Event of Default as defined in any of the other Loan Documents
shall occur; or


(q)        any Loan Document shall cease, for any reason, to be in full force
and effect, or any Borrower shall so assert in writing or shall disavow any of
its obligations thereunder; or


(r)         any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Borrower not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or


(s)        the occurrence of such a change in the condition, affairs (financial
or otherwise) or operations of any Borrower, or the occurrence of any other
event or circumstance, such that the Bank, in its good faith and reasonable
discretion, deems that it is insecure or that the prospects for timely or full
payment or performance of any Obligation to the Bank has been impaired in any
material respect.


Section 8.2          Contract Remedies.


(a)        Upon the occurrence of an Event of Default or at any time thereafter
during the continuance thereof, (i) in the case of an Event of Default specified
in clauses (h) or (i) of Section 8.1, without declaration or notice to the
Borrower, the outstanding principal amount of the Term Loan and all accrued and
unpaid interest thereon and all fees and all other amounts owing under any of
the Loan Documents shall immediately become due and payable and (ii) in all
other cases, the Bank may, by notice to the Borrower, declare the outstanding
principal amount of the Term Loan and all accrued and unpaid interest thereon
and all fees and other amounts owing under any of the Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable forthwith.


(b)        In the event that the outstanding principal amount of the Term Loan,
all accrued and unpaid interest thereon and all other amounts owing under the
Loan Documents shall have been declared due and payable pursuant to the
provisions of Section 8.2(a), the Bank (i) may enforce its rights as the holder
of the Note by suit in equity, action at law and/or other appropriate
proceedings, whether for payment or the specific performance of any covenant or
agreement contained in the Loan Documents and (ii) may exercise any and all
rights and remedies provided to the Bank by the Loan Documents and applicable
law.  Except as otherwise expressly provided in the Loan Documents, the Borrower
expressly waives presentment, demand, protest and all other notices of any kind
in connection with the Loan Documents.  The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.
 
35

--------------------------------------------------------------------------------

(c)        In the event that the outstanding principal amount of the Term Loan,
all accrued and unpaid interest thereon and all other amounts owing under the
Loan Documents shall have been declared due and payable pursuant to the
provisions of this Section, any funds received by the Bank from or on behalf of
the Borrower shall be applied by the Bank in liquidation of the Obligations in
such order and manner as the Bank determines in its sole discretion, any
statute, custom or usage to the contrary notwithstanding.


Section 8.3          Nonexclusive Remedies.


All of the Bank’s rights and remedies not only under the provisions of this
Agreement but also under any other agreement or transaction shall be cumulative
and not alternative or exclusive, and may be exercised by the Bank at such time
or times and in such order of preference as the Bank in its sole discretion may
determine.



9.
OTHER PROVISIONS.



Section 9.1          Modifications; Consents and Waivers; Entire Agreement.


No modification or waiver of or with respect to any provision of this Agreement,
the Note, and all other agreements, instruments and documents delivered pursuant
hereto or thereto, nor consent to any departure by the Borrower from any of the
terms or conditions thereof, shall in any event be effective unless it shall be
in writing and signed by the Bank and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Borrower (not otherwise required by
the terms hereof) shall, of itself entitle the Borrower to any other or further
notice or demand in similar or other circumstances.  This Agreement embodies the
entire agreement and understanding between the Bank and the Borrower and
supersedes all prior agreements and understandings relating to the subject
matter hereof.


Section 9.2          Notices.


Except in the case of notices and other communications expressly permitted to be
given by telephonic or electronic communications, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, or mailed by certified or registered mail, as
follows:


The Borrower:


Lincoln Educational Services Corporation
200 Executive Drive
West Orange, New Jersey 07052
Attention: Brian K. Meyers, CFO


with a copy to:


McCarter & English LLP
100 Mulberry Street
Four Gateway Center
Newark, New Jersey 07102-4096
Attention: Michele Vaillant, Esq.
 
36

--------------------------------------------------------------------------------

The Bank:


Sterling National Bank
61 South Paramus Road
Paramus, New Jersey 07652
Attention: Commercial Loan Department
with a copy to:
Windels Marx Lane & Mittendorf, LLP
120 Albany Street
New Brunswick, New Jersey 08901
Attention: Kevin McNamara, Esq.


Any notice, request, demand or other communication hereunder shall be deemed to
have been given on:  (x) the day on which it is delivered by receipted hand or
such commercial messenger service or nationally recognized overnight courier
service to such party at its address specified above, or (y) on the third
Business Day after the day deposited in the mail, postage prepaid, if sent by
mail.  Any party hereto may change the Person or address to whom or which
notices are to be given hereunder, by notice duly given hereunder; provided that
any such notice shall be deemed to have been given hereunder only when actually
received by the party to which it is addressed.


Section 9.3          No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the Bank, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right.


Section 9.4         Survival of Representations and Warranties and Certain
Obligations.


All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Bank and shall survive the
execution and delivery of any Loan Document and the making of any Loan,
regardless of any investigation made by the Bank or on its behalf and
notwithstanding that the Bank may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under the Loan Documents is outstanding and unpaid and so long as the Term Loan
has not expired or terminated. The provisions of Sections 3.4, 3.5, 3.6 and 9.5
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Term Loan and the
termination of the Term Loan or the termination of this Agreement or any
provision hereof.
 
37

--------------------------------------------------------------------------------

Section 9.5          Costs; Expenses and Taxes; Indemnification.


(a)         The Borrower shall pay (i) all out‑of‑pocket expenses incurred by
the Bank and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Bank, in connection with preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions of any Loan Document (whether or not the transactions
contemplated thereby shall be consummated) and (ii) all expenses incurred by the
Bank, including the reasonable fees, charges and disbursements of any counsel
(including any in-house counsel, whether or not on an out-of-pocket basis) for
the Bank, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section 9.5,
or in connection with the Term Loan made hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loan or during any proceeding under any
federal, state or foreign bankruptcy, insolvency, reorganization, receivership
or similar law now or hereafter in effect.


(b)        The Borrower shall indemnify the Bank and its Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions, (ii)
any Loans or the use of the proceeds, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower, or any Environmental Liability related in any way to the Borrower or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


(c)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or the use of the proceeds
thereof.


(d)        All amounts due under this Section 9.5 shall be payable promptly but
in no event later than thirty days after written demand therefor.


Section 9.6          Successors and Assigns; Participation; Pledge.


(a)        This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Bank, all future holders of the Note and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights under this Agreement without prior written consent of the Bank.
 
38

--------------------------------------------------------------------------------

(b)        The Bank shall have the right at any time or from time to time to
assign all or any portion of its rights and obligations hereunder to one or more
banks or other financial institutions (each, an “Assignee”).  The Borrower
agrees that, upon written request of the Bank, it shall execute or cause to be
executed, such documents, including, without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as the Bank shall deem necessary to effect the foregoing. 
In addition, at the request of the Bank and any such Assignee, the Borrower
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if the Bank has retained any of its rights and obligations
hereunder following such assignment, to the Bank, which new promissory notes
shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by the Bank prior to such assignment and
shall reflect the amount of the respective facilities and loans held by such
Assignee and the Bank after giving effect to such assignment.  Upon the
execution and delivery of appropriate assignment documentation, amendments and
any other documentation required by the Bank in connection with such assignment,
and the payment by the Assignee of the purchase price agreed to by the Bank, and
such Assignee, such Assignee shall be a party to this Agreement and shall have
all of the rights and obligations of the Bank hereunder (and under any and all
other guaranties, documents, instruments and agreements executed in connection
therewith) to the extent that such rights and obligations have been assigned by
the Bank pursuant to the assignment documentation between the Bank and such
Assignee, and the Bank shall be released from its obligations hereunder and
thereunder to a corresponding extent.  The Bank may furnish any information
concerning the Borrower in its possession from time to time to prospective
Assignees, provided that the Bank shall require any such prospective Assignees
to agree in writing to maintain the confidentiality of such information pursuant
to a confidentiality agreement reasonably acceptable to the Borrower.


(c)        The Bank shall have the unrestricted right at any time and from time
to time, and without the consent of, or notice to, the Borrower, to grant to one
or more banks or other financial institutions (each, a “Participant”)
participating interests in the Bank’s obligation to lend hereunder.  In the
event of any such grant by the Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower, the Bank shall remain
responsible for the performance of its obligations hereunder and the Borrower
shall continue to deal solely and directly with the Bank in connection with the
Bank’s rights and obligations hereunder.  The Bank may furnish any information
concerning the Borrower in its possession from time to time to prospective
Participants, provided that the Bank shall require any such prospective
Participant to agree in writing to maintain the confidentiality of such
information pursuant to a confidentiality agreement reasonably acceptable to the
Borrower.


(d)        The Bank may at any time pledge all or any portion of its rights
under the  Loan Documents including any portion of the Note to any Federal
Reserve Banks organized under section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341.  No such pledge or enforcement thereof shall release the Bank from
its obligations under any of the Loan Documents.


Section 9.7          Counterparts; Integration.


This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one contract.  This
Agreement and any separate letter agreements with respect to fees payable to the
Borrower constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of this Agreement by facsimile transmission
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
39

--------------------------------------------------------------------------------

Section 9.8          Set-off.


If an Event of Default shall have occurred and be continuing, the Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of the Bank under this Section 9.8 are in addition to other rights and
remedies (including other rights of setoff) that it may have.


Section 9.9          Construction.


Each party to a Loan Document represents that it has been represented by counsel
in connection with the Loan Documents and the transactions contemplated thereby
and agrees that the principle that agreements are to be construed against the
party drafting the same shall be inapplicable.


Section 9.10        Governing Law; Jurisdiction; Consent to Service of Process.


(a)        This Agreement and the Note shall be governed by, and construed in
accordance with, the laws of the State of New Jersey, without giving effect to
the conflicts of laws principles thereof.


(b)        Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New Jersey sitting in Bergen County and the United States
District Court for the District of New Jersey, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each party hereby irrevocably and unconditionally agrees that, to
the extent permitted by applicable law, all claims in respect of any such action
or proceeding may be heard and determined in such New Jersey State or, to the
extent permitted by applicable law, in such Federal court.  Each party to this
Agreement agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.


(c)        Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in Section 9.10(b).  Each party to this
Agreement hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.2.  Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by law.
 
40

--------------------------------------------------------------------------------

Section 9.11        Headings Descriptive.


Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


Section 9.12        Severability.


In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good‑faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


Section 9.13       WAIVER OF TRIAL BY JURY.


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


Section 9.14        Interest Rate Limitation.


Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Bank in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all of the charges payable in respect thereof,
shall be limited to the maximum rate and, to the extent lawful, the interest and
the charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 9.14 shall be cumulated,
and the interest and the charges payable to the Bank in respect of other Loans
or periods shall be increased (but not above the maximum rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by the Bank.


Section 9.15        Marshaling; Payments Set Aside.


The Bank shall not be under any obligation to marshal any assets in favor of the
Borrower or any other Person or against or in payment of any or all of the
Obligations.  To the extent that the Borrower makes a payment or payments to the
Bank, or the Bank enforces its Liens or exercises its rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Bank in its discretion) to be repaid to a trustee, receiver or any other party
in connection with any proceeding under any federal, state or foreign
bankruptcy, insolvency, reorganization, receivership or similar law now or
hereafter in effect, or otherwise, then, to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
41

--------------------------------------------------------------------------------

Section 9.16        No Third Parties Benefited.


This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower and the Bank, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.  The Bank shall not have any
obligation to any Person not a party to this Agreement or other Loan Documents.


Section 9.17       OFAC; Bank Secrecy Act; USA Patriot Act.


(a)        The Borrower shall (i) ensure that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by OFAC, the Department of the Treasury or included in any Executive
Orders of the President of the United States of America (“Executive Orders”),
that prohibits or limits the Bank from making any advance or extension of credit
to the Borrower or from otherwise conducting business with the Borrower, and
(ii) ensure that the proceeds of the Term Loan shall not be used to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto.  Further, the Borrower shall comply, and cause
its Subsidiaries to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.


(b)        The Bank hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Bank to
identify the Borrower in accordance with the USA Patriot Act.


Section 9.18        Co-Borrower Provisions.


(a)        The Obligations are the joint and several obligation of each
Borrower. To the fullest extent permitted by applicable law, the obligations of
each Borrower hereunder shall not be affected by (i) the failure of Bank to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Borrower under the provisions of this Agreement, any other Loan
Document or under applicable law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Borrower from, any of the terms or
provisions of, this Agreement or any other Loan Document, or (iii) the failure
to perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Bank.


(b)        The obligations of each Borrower to pay the Obligations in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Obligations after the termination of any obligation of Bank to any Borrower
under any Loan Document), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Borrower hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Bank to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Borrower or that would otherwise operate
as a discharge of any Borrower as a matter of law or equity (other than the
payment in full in cash of all the Obligations after termination of any
obligation of Bank to any Borrower under any Loan Document).
 
42

--------------------------------------------------------------------------------

(c)        To the fullest extent permitted by applicable law, other than
mandatory counterclaims, each Borrower waives any defense based on or arising
out of any defense of any other Borrower or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Borrower, other than the payment in full in cash
of all the Obligations after the termination of any obligation of Bank to any
Borrower under any Loan Document. The Bank may, at its election, foreclose on
any security held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any Borrower, or
exercise any other right or remedy available to it against any Borrower, without
affecting or impairing in any way the liability of any Borrower hereunder except
to the extent that all the Obligations have been indefeasibly paid in full in
cash and performed in full after the termination of any obligation of the Bank
to any Borrower under any Loan Document.  Pursuant to applicable law, each
Borrower waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Borrower
against any other Borrower, as the case may be, or any security.


(d)        Except as otherwise specifically provided herein, each Borrower is
obligated to repay the Obligations as joint and several obligors under this
Agreement. Upon payment by any Borrower of any Obligations, all rights of such
Borrower against any other Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations and the termination of any obligations of
Bank to any Borrower under any Loan Document. If any amount shall erroneously be
paid to any Borrower on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Borrower, such amount shall be held in trust for the benefit of the Bank and
shall forthwith be paid to the Bank to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.


(e)        Each Borrower hereby agrees to keep each other Borrower fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents, and in particular as to any adverse developments with respect
thereto. Each Borrower hereby agrees to undertake to keep itself apprised at all
times as to the status of the business, affairs, finances, and financial
condition of each other Borrower, and of the ability of each other Borrower to
perform its Obligations under the Loan Documents, and in particular as to any
adverse developments with respect to any thereof. Each Borrower hereby agrees,
in light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Bank shall have
no duty to inform any Borrower of any information pertaining to the business,
affairs, finances, or financial condition of any other Borrower, or pertaining
to the ability of any other Borrower to perform its Obligations under the Loan
Documents, even if such information is adverse, and even if such information
might influence the decision of one or more of the Borrower to continue to be
jointly and severally liable for, or to provide Collateral for, the Obligations
of one or more of each other Borrower. To the fullest extent permitted by
applicable law, each Borrower hereby expressly waives any duty by the Bank to
inform any Borrower of any such information.
 
43

--------------------------------------------------------------------------------

Section 9.19       Contribution of Borrower.


(a)        Contribution.


(i)          To the extent that any Borrower shall make a payment under the
Facility (a “Payment”) which, taking into account all other Payments then
previously or concurrently made by any other Borrower, exceeds the amount which
otherwise would have been paid by or attributable to such Borrower if each
Borrower had paid the aggregate Obligations satisfied by such Payment in the
same proportion as such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Payment) bore to the aggregate Allocable
Amounts of each of the Borrowers as determined immediately prior to the making
of such Payment, then, following indefeasible payment in full of the Payment and
the Obligations, and the termination of the Facility, such Borrower shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Payment.


(ii)          As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability which could be
asserted against such Borrower hereunder with respect to the applicable Payment
without (i) rendering such Borrower “insolvent” within the meaning of Section
101(32) of the Federal Bankruptcy Code (the “Bankruptcy Code”) or Section 2 of
either the Uniform Fraudulent Transfer Act (the “UFTA”) or the Uniform
Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and transfer
laws of the State of New Jersey or such other jurisdiction whose laws shall be
determined to apply to the transactions contemplated by this Agreement (the
“Applicable State Fraudulent Conveyance Laws”), (ii) leaving such Borrower with
unreasonably small capital, within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA or Section 5 of the UFCA or the Applicable State
Fraudulent Conveyance Laws, or (iii) leaving such Borrower unable to pay its
debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA or Section 6 of the UFCA or the Applicable State
Fraudulent Conveyance Laws.


(b)        No Impairment.  This Section 9.19 is intended only to define the
relative rights of each Borrower with respect to each other, and nothing set
forth in this Section 9.19 is intended to or shall impair the obligations of any
Borrower, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Agreement or the
other Loan Documents.


(c)        Rights Constitute Assets.  Each Borrower acknowledges that the rights
of contribution and indemnification under this Section 9.19 shall constitute
assets of the Borrower to which such contribution and indemnification is owing.
 
44

--------------------------------------------------------------------------------

(d)        Subordination.  Notwithstanding any provision of this Section 9.19 to
the contrary, all rights of any Borrowers under this Agreement and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full of the
Obligations. No failure on the part of any Borrower to make the payments
required by this Agreement (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Borrower with respect to its obligations under this Agreement, and each Borrower
shall remain liable for the full amount of the obligations of such Borrower
under this Agreement.


Section 9.20       Authorization to Act.


Notwithstanding that each Borrower is jointly and severally liable hereunder and
under the Notes and the other Loan Documents, the Parent is hereby authorized by
each Borrower to act as agent for each Borrower to receive the Term Loan
proceeds without further instruction to the Bank, at which time the Parent shall
promptly disburse such Loan proceeds to the appropriate Borrower as necessary,
and Bank may rely on any directions given to it by the Parent as such agent.
Each Borrower agrees that any action taken by the Parent or the Borrower in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Parent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all Borrowers.


Section 9.21       Confidentiality


The Bank agrees to maintain the confidentiality of the non-public Information
designated as confidential and obtained by the Bank pursuant to the requirements
of this Agreement in accordance with the Bank’s customary procedures for
handling confidential information of this nature and not use the non-public
Information for any purpose other than in connection with this Agreement or any
other Loan Documents; provided, however, that the Bank may disclose Information
(a) on a confidential and need-to-know basis to its Affiliates who need to know
such Information in connection with the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) as required or requested by any Governmental
Authority or representative thereof, (c) to the extent required by applicable
law or by any subpoena or similar legal process (in which case the Bank, to the
extent permitted by law and to the extent reasonably practical under the
circumstances, shall inform the Borrower), (d) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (f) with the prior
written consent of the Borrower or (g) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Bank or any of its Affiliates on a nonconfidential
basis from a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Bank on a nonconfidential basis prior to
disclosure by the Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  The Bank acknowledges that (a) the
Information may include material non-public information concerning the Borrower,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States Federal
and state securities laws


[The remainder of this page is intentionally left blank.]
 
45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


LINCOLN EDUCATIONAL SERVICES CORPORATION
 
LINCOLN TECHNICAL INSTITUTE, INC.
         
By:
/s/ Brian K. Meyers
 
By:
/s/ Brian K. Meyers
   
Brian K. Meyers
   
Brian K. Meyers
   
Chief Financial Officer
   
Treasurer
 



NASHVILLE ACQUISITION, L.L.C.
 
SOUTHWESTERN ACQUISITION, L.L.C.
         
By:
/s/ Brian K. Meyers
 
By:
/s/ Brian K. Meyers
   
Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
   
Treasurer
 



NEW ENGLAND ACQUISITION, LLC
 
EUPHORIA ACQUISITION, LLC
             
By:
/s/ Brian K. Meyers
 
By:
/s/ Brian K. Meyers
   
Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
   
Treasurer
             
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.
 
LCT ACQUISITION, LLC
             
By:
/s/ Brian K. Meyers
 
By:
/s/ Brian K. Meyers
   
Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
   
Treasurer
             
NN ACQUISITION, LLC
 
LTI HOLDINGS, LLC
             
By:
/s/ Brian K. Meyers
 
By:
/s/ Brian K. Meyers
   
Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
   
Treasurer
                   
STERLING NATIONAL BANK
                 
By:
/s/ Charles W. Jones
         
Charles W. Jones
         
Managing Director
 



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------